Earl Warren: Number 139, Diamond Kimm, Petitioner, versus George K.Rosenberg, District Director, Immigration and Naturalization Service. Mr. Forer.
Joseph Forer: Mr. Chief Justice, may it please the Court. This case is here from the Ninth Circuit. The question is whether the petitioner -- the question is whether the petitioner was lawfully held ineligible for suspension of deportation because he refused on the basis of his privilege against self-incrimination to testify in the suspension proceeding whether he was or ever had been a member of the Communist Party. The petitioner is a Korean. In 1928, he was admitted to the United States on a student's visa and he went to school in college here and received bachelor's and master's degrees. By 1937, he was ready to return to Korea and rejoin his wife and child. In that year, however, war broke out between Japan and China. Petitioner was unwilling to return to Korea, which, of course, at that time, was part of the Japanese empire, because he thought that if he'd return to Korea, he is a technician, would be put to work for the Japanese war machine.
Earl Warren: What year was that?
Joseph Forer: That was in 1937 --
Earl Warren: 1937.
Joseph Forer: -- that the war broke out. He was ready to go back. But if he went back, it would have meant that he would -- would have been helping the Japanese war effort against China and he was anti-Japanese. So he continued in school for another year up until July 1938. And after July 1938, he stopped attending school and took full-time employment in this country. And in July 1938, the same reason that it induced him not to go back to Korea in 1937 still existed. In 1938, he didn't want to go back because of the Japanese-Chinese War, so he continued on here. Now, that made him deportable because he had overstayed his student's visa. So, deportation proceedings were instituted against him and this culminated in an order of the Board of Immigration Appeals in 1943. And this order found him deportable for overstaying his status as a student. It also granted him the privilege of voluntary departure and this he did on a finding by a hearing officer and which was an essential finding for granting the privilege that he had been a person of good moral character for the preceding five years. But by this time, we were at war with Japan and departure was impossible, so the petitioner stayed on (Inaudible), and he worked in defense industry as a chemist. In July of 1945 --
Potter Stewart: You said he stayed on legally or illegally or neither?
Joseph Forer: He -- he was ordered deported.
Potter Stewart: (Voice Overlap) of necessity, of course.
Joseph Forer: He was granted the privilege of voluntary departure, but he couldn't avail himself up and nobody denies that. He -- he couldn't go to -- to Japan when we were at war with Japan.
Earl Warren: But his conduct was not surreptitious. He --
Joseph Forer: Oh, no.
Earl Warren: --he wasn't hiding or anything of that kind from the --
Joseph Forer: Not only that. As I was about to say, the Government hired him. He stayed on. First, he worked in defense industry as a chemist. And as a matter of fact, the FBI cleared him to work on a secret government contract. And in July of 1945, the Office of Strategic Services recruited him as a volunteer for a projected hazardous mission. He was recruited by the OSS, a group of men, Koreans who are to be trained to be dropped as American spies in Japanese occupied Korea. He was trained for this mission, but just as his group was scheduled to depart overseas, Japan surrendered. So he never did go overseas. Everything was conspiring to keep him here. So in September of 1945, he left the Office of Strategic Services and he returned to private employment.
William J. Brennan, Jr.: Did he -- he didn't have a military rank with OSS.
Joseph Forer: No. They were just -- he was just going to be a spy. He was now anxious to return to Korea because the war was over. Japan had been defeated. And he wanted to get back to his native country. But although the war was over, exit permits were still required. And they were required until late 1948. So he, on several occasions, applied to the State Department to get an exit permit and he never received a reply and never got the permit. As a result, he was still here in the United States on July 1, 1948. On that date, Congress liberalized the statutory provisions for suspension of deportation. Among other things, the Act of July 1, 1948 dropped the racial restrictions which previously had excluded Koreans, among other nationalities, from any possible consideration for suspension. So that as a result of the July 1, 1948 amendment, for the first time, he had a chance for suspension of deportation. And in June of 1950, the Immigration Service, on its own volition, ordered the deportation proceedings reopened so as to allow him to apply for suspension of deportation under the liberalized legislation. Now, by this time, the petitioner didn't want to return to Korea. The Syngman Rhee Regime was then in power in Korea. The petitioner had become the editor of a Korean language newspaper in California. This newspaper was an anti-Rhee paper. And the petitioner was afraid that if he went back to Korea, he would incur physical persecution. So he didn't want to go back. And now, that the suspension possibility, for the first time, became available and the Immigration Service reopened it so as to permit him to apply for suspension, he took advantage of the opportunity and he did apply.
Potter Stewart: So, his parents and wife and family in Korea?
Joseph Forer: His wife and child had come over here the same time he had, but they had come over on visitor's visas. He had come over on a student visa. Now, while he was still attending school, their temporary visitor's visa expired. They tried to get permission to remain on with him even though their visitor's visas had expired. The Immigration Service refused to extend their visitor's visas, so they had to go back. He kept -- he stayed on expecting to finish his education and then go back and rejoin them. And for the various (Inaudible) that I have mentioned, he never did get back.
Potter Stewart: Well, now -- but you didn't answer my question (Voice Overlap) --
Joseph Forer: And his wife and child, they're in Korea when last (Inaudible). Now, the suspension statute, under which he applied and which is the statute which is applicable here, was first enacted by the Alien Registration Act of 1940. And this added Sections 19 (c) and 19 (d) to the Basic Immigration Act of 1917 and Section 19 (c) was amended by this liberalizing legislation that I referred to of July 1, 1948. Now, Section 19 (c), as amended, prescribed certain conditions before a deportable alien is eligible for suspension. If and when these conditions are met, the Attorney General then has discretionary power to grant or deny suspension. If the conditions are not met, the Attorney General does not have discretion to grant suspension. So far as the petitioner here was concerned, the relevant conditions of eligibility under Section 19 (c) where that they have resided in the United States for seven years, that he have resided here on July 1, 1948 and that he proved that he proved that he had been a person of good moral character for the five years preceding his application. But in addition, Section (c) says that except as provided in section (d) or subsection (b) and section (d) or subsection (d), Section 19 (d) says that the suspension provisions of 19 (c) are not applicable to aliens who are deportable under certain specified statutes. And among these various specified statutes was the anarchist deportation statute of 1918.Now, after the petitioner filed his application for suspension, but before it was enacted upon, this anarchist deportation statute of 1918 was amended by the Internal Security Act, the McCarran Act of September 23, 1950. And the McCarran Act amended the anarchist deportation statute so as to require the deportation, not only of aliens who were -- who were or had been anarchists, but also of aliens who were or had ever been members of the Communist Party. Now, the effect of this, so far as this case is concerned, is that it automatically enlarged the scope of Section 19 (d) so as to withhold from suspension the suspension provisions of 19 (c), persons who are deportable on account of Communist Party membership. Now --
Potter Stewart: Now, do you really mean as -- let's see if I understand, both from a right to suspension or a discretion to suspect?
Joseph Forer: I'm sorry, I didn't hear you.
Charles E. Whittaker: Do you mean that there is a right to suspension or a right to invoke the discretion of the Attorney General?
Joseph Forer: If -- if an alien is eligible under the statute, he has the right to invoke the discretion of the Attorney General.
Speaker: Yes.
Tom C. Clark: In order words, if you prevail why the Attorney General could still refuse to --
Joseph Forer: The Attorney General has exercised his discretion, if we prevail. Up to now, he has not. Now, hearings were held in 1950 and 1951 to determine whether the petitioner should be granted suspension. And there's no question but that the petitioner met the resident's requirements of Section 19 (c) for eligibility for suspension. An evidence was introduced at the hearing bearing on the requirements of eligibility that the applicant proved good moral character for the five years proceeding the application. And the evidence on this subject included good character affidavits from persons who were well acquainted with the petitioner. It included the petitioner's own testimony about his history. It included a letter from the Office of Strategic Services which praised him for his service with the agency. It also included a report of a field investigation by the Immigration Service and a report by the FBI. These reports disclosed that petitioner had no criminal record and that no derogatory information about him have been discovered at all. And the fact is that the record contains no evidence of any kind which adversely reflects on petitioner's character. All the evidence is to the effect that he is and was a person of good moral character. But during the hearing, the examining officer, he was the equivalent of a prosecutor, as distinguished from the hearing office, during the hearing, the examining officer asked the petitioner if he was a member of the Communist Party. Now, it has not suggested that this question was asked because the service had any information that petitioner was in fact a member of the Communist Party. The question was asked out of the blue as it were. Now, when petitioner was asked this question, “Are you a member of the Communist Party?” His attorney objected on the ground that the question violated the First Amendment and the privilege against self-incrimination. And on the advice of counsel and on those grounds, the petitioner refused to answer the question. When the hearing was resumed at a later date, the examining officer asked the petitioner, toward the end of the hearing, if he then wanted to answer the question, “Are you a member of the Communist Party?” If petitioner said, “No.” He would decline to answer again. This time, he just mentioned his privilege against self-incrimination. He didn't say anything -- he didn't incorporate the First Amendment. Then, the examining officer asked him whether he had ever been a member of the Communist Party. And on the advice of his counsel at his deportation hearing, the petitioner again -- the petitioner refused to answer the question as to the past on the basis of his privilege against self-incrimination. Now, the hearing officer denied suspension of deportation. And from there, an appeal was taken to the Adjudications Division of the service. That was then no longer, but at that time, they had this intermediate administrative appeal. And the Adjudications Division denied suspension, then the appeal went to the Board of Immigration Appeals and the Board of Immigration Appeals denied suspension. Then, the petitioner brought an injunction suit in the District Court in Los Angeles to review the deportation order and the order denying suspension. And the District Court sustained the denial of suspension and the Court of Appeals affirmed it. So there have been five different levels of decision here, three administrative levels and two judicial levels.
Felix Frankfurter: Was the -- was any step taken to ask if the Attorney General himself to pass on this?
Joseph Forer: I have no -- the -- the -- under the regulations, the Board of Immigration Appeals has the final say on behalf of the Attorney General unless they ask to go on to the Attorney General or the Attorney General himself take it. But there's no question that when he went through the Board, he exhausted his administrative remedies. Nothing -- it did not administratively go beyond the Board.
Felix Frankfurter: Has it -- has it been tested whether -- since the statute says the Attorney General whether the man was dissatisfied with the administrative procedures that I want the Attorney General himself to say?
Joseph Forer: Well, I don't know of any test on that subject and -- that if -- if the alien here did not test it. I mean, he made no such claim in any of the proceeding.
Tom C. Clark: When was that regulation started?
Joseph Forer: Which regulation?
Tom C. Clark: As I remember, when we used to pass (Inaudible) question without -- I thought the Attorney General passed on it.
Joseph Forer: It may --
Tom C. Clark: Does that regulation is saying --
Joseph Forer: It may be. All I know is that -- that the way he has --
Felix Frankfurter: Maybe it's very important if -- if that access to him isn't shut off.
Joseph Forer: Well, it maybe important but the area here never claimed that access to different --
Felix Frankfurter: Well, I'd say it may be important to this litigation.
Joseph Forer: Yes, it may be, but I -- I just don't see it. Now, these five --
Felix Frankfurter: What do you mean you don't see it?
Joseph Forer: No, I mean I don't --
Felix Frankfurter: You said you don't see it. That doesn't answer a question if you don't see it.
Joseph Forer: No, no, sir. Now, these five different levels of adjudication --
Felix Frankfurter: The statute says the Attorney General, not the Attorney General said you can't get to me.
Joseph Forer: I -- I should think he could not. But as far as --
Felix Frankfurter: Well, if he -- if you think he couldn't --
Joseph Forer: -- I know, he did not say that here.
Felix Frankfurter: -- if you think he could not, then it's a relevant question to put it mildly why you didn't -- why you didn't seek to get to him.
Joseph Forer: Well, he didn't. He accepted the Board of Immigrations Appeals' decision as being the decision of the Attorney General. And it is my understanding that that was permissible under that then administrative regulation. Now, at these various levels of decision, there were various reasons given for holding that the --
Felix Frankfurter: We've got that. Could you -- either you or Mr. Davis (Inaudible). I'd like to see that regulation because to me it's a serious question.
Joseph Forer: Yes.
Felix Frankfurter: When the statute tells the Attorney General and the Attorney General says, “You can't knock at my door.”
Joseph Forer: Now --
Felix Frankfurter: And when you say you don't see it, it wouldn't be the first time that -- that lawyers haven't exhausted what is the necessary administrative procedure.
Joseph Forer: I'm sure of that. Now, four different reasons were given for denying suspension varying with the particular agency or court which passed on the question. And I'll take up these four different reasons one at a time.
William J. Brennan, Jr.: (Inaudible)
Joseph Forer: The -- the Government has not taken the position that we should have gone to the Attorney General, and the alien has never taken the position that he was foreclosed from going to the Attorney General. Now, that is -- up to now, that has not been into the case. And what -- all I meant was when I said I don't see it, is that I don't see how, so far as the alien is concerned, he can now claim that he was foreclosed from going to the Attorney General because if he was foreclosed from going to the Attorney General, he accepted that foreclosure. And that's why I don't see --
Felix Frankfurter: But he may be foreclosed from coming here.
Joseph Forer: Well, that is possible. Now, as I already said, a precondition to eligibility for suspension under Section 19 (c) is that the alien proved that he was a person of good moral character for the preceding five years. Now, the hearing officer ruled, and I want to quote his ruling on this subject, “In view of his failure to answer the questions propounded, the respondent,” meaning the petitioner here or the alien, “the respondent has not affirmatively proved,” I guess I'll resume that later on.
Earl Warren: We'll recess now.